PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/048,380   
Filing Date: 16 Oct 2020
Appellant(s): 3M INNOVATIVE PROPERTIES COMPANY



__________________
Bradford B. Wright
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2022 July 21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/01/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant argues Wong does not teach the limitation of “particles enmeshed in the biodegradable polymeric ... fibers.” Appellant argues enmeshed is defined, according to the American Heritage Dictionary, as “to entangle or catch in or as in in a mesh.” Appellant argues Wong teaches the filler particles are held within the body fibers and not entangled within the fibers. 
	Examiner respectfully disagrees with this argument. 
	An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994). In addition, ordinary meaning and intrinsic evidence, such as the claims, the specification and the prosecution history, are more reliable than extrinsic evidence, such as dictionaries and expert testimony, in claim construction. See Phillips v. AWH Corp., 415 F.3d 1303. 
	Here, Appellant’s Specification recites “[a]s used herein, ‘enmeshed’ refers to particles that are dispersed and physically held in the fibers of the nonwoven biodegradable layer.” ¶6 Appellant has operated as their own lexicographer in clearly defining “enmeshed.” The extrinsic evidence from a dictionary should not narrow or change the explicit definition provided by the Specification.   
	Appellant admits Wong teaches “filler particles being contained within … the fibers.” App. Br. 4. Examiner maintains that filler particles being contained within the fibers means the particles are dispersed and physically held within the fibers, as particles will be physically bonded and captured by the polymer material forming the fibers. Therefore, Wong teaches particles that are enmeshed in the biodegradable polymeric fibers, as defined by the instant Specification.  
	Appellant does not offer specific arguments regarding the dependent claims, other than Wong not teaching the independent claim. Examiner maintains Wong teaches the independent claim, as discussed above.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Michael Zhang/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        
Conferees:
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.